I’   -




           Hon. J. P. Bryan
           County Attorney
           BMroria  kmntf
           &xa$leton,
                    Texas
           Dsar Sirr                         OpinionNo. O-369
                                             Re, Itbotherconstablefee of )2&O
                                                 is allowd when arretis made
                                                  by highwaypatrolman.

                  Your letterof February7th addressedto Hon. Gszald C. Nsnn,
           AttorneyGsnsMl of Texas, has ken receivedby this Ibpartment.

                   Your questionia rair?d by the followingst&#Wnt aontained
           in your letter:
                                                             ,;,
                        "The State HighnayPatrolawnhave infom&j the         .
                   Justioeof the Peace in PracinotNo. 6 that.i&$xing
                   the ooots in highmy violationcases,
                   were made by the HighwayPatrolman,
                   )2.00 fee for an arrest and oolleotor gf? thirr+n
                                                                   the
                   oouatablein hia preainat. I undsrqi&@ irlthese in-
                   stanosathe aonstablswas not worki,ng,,with
                                                            the Highway
                   Patrolmanat the time of the arrest.?‘.

                   Ue beg to adviesthat the idsntioalquestionraised iq,JIOW letter
           was rsa&tly Pnsnursdby this Departmentin OpinionO-106, wrihw, bp Hon.
           Claude 0. Rootiman,AmmsistautAttormy General,and addrsasadto Roik.Thor.
           A. ltheat,CountyAttornsy,LibertyCounty,Liberty,Texas, under data of
 ,       . January18, 1939, a oopy of whioh opinionis herewithsnolosed.
                   In rwpon~e to the secondparagraphof your letter,the authorira-
           tion of the State HighwayNotor Patrol is found under authoritygrantedto
           the State HighwayDepartmentand provisionsfor suoh offioertand their au-
           thorityto enforcethe lam found in Artiole 027a, Section 16, Penal Code of
           Texas, as amendedby the Aots of 1931, 42nd Legislature,Chapter164.

                                                    ,   Vary truly yours,

           UtaK#Alf:6gW
           Encloeure                                    ATTORNEYGENERUOFTEXAS
           APPROVED - Xarch 3, 1939
           /s/GsMld C. krm                              By /s/k. J. B. King
           ATTORBNYGRNERALOFTNXAS                              Tin.J. R. King
                                                                   Assistant